SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

772
KA 09-01943
PRESENT: SCUDDER, P.J., SMITH, FAHEY, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

CURTIS PALMS, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (KRISTEN MCDERMOTT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ROSEANN B. MACKECHNIE
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Joseph E.
Fahey, J.), rendered April 20, 2009. The judgment convicted
defendant, upon his plea of guilty, of conspiracy in the second
degree, criminal sale of a controlled substance in the second degree
(two counts), criminal possession of a controlled substance in the
third degree (three counts) and resisting arrest.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    June 8, 2012                           Frances E. Cafarell
                                                   Clerk of the Court